PER CURIAM.
The decision of this court in No. 6921, Dennis H. Cronin, United States Marshal for the District of Nebraska et al. v. William J. Fox, 11 F.(2d) 139 (opinion this day filed) is determinative of the questions involved in each of these eases. The order in each ease sustaining the application for writ of habeas corpus and discharging the prisoner from custody and imprisonment is reversed, and each cause is remanded to the District Court, with instructions to vacate the order in each case sustaining the writ, discharge the same, and remand the prisoner to the custody of the appellants or their successors in office.
Reversed and remanded. •